Citation Nr: 1518782	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-02 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an effective date prior to October 23, 2009 for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a hiatal hernia and gastroesophageal reflux disease (GERD) secondary to medication for her service-connected knee disabilities.

3.  Entitlement to service connection for a hiatal hernia and gastroesophageal reflux disease (GERD).

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral ankle conditions, to include as secondary to service-connected knee disabilities.

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hip conditions, to include as secondary to service-connected knee disabilities.

6.  Entitlement to service connection for a gynecological disorder, to include uterine fibroids, status post hysterectomy.

7.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.

8.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.

9.  Entitlement to an evaluation in excess of 30 percent for asthma.

10.  Entitlement to service connection for a thyroid condition.

11.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Manchester, New Hampshire.  A transcript of the proceeding has been associated with the claims file.

The Board notes that certain VA treatment records were newly associated with the claims file after the issuance of the November 2012 statement of the case (SOC).  None of these records relate to the Veteran's earlier effective date claim, and the remaining claims are being remanded herein for further development (after reopening the hiatal hernia and GERD claim).  Therefore, the Board notes that a waiver of review by the Board is not required.

With regard to the Veteran's applications to reopen her claims for service connection for GERD, a bilateral ankle condition, and a bilateral hip condition, regardless of the decision of the RO as to whether to reopen a previously denied claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  As explained in greater detail below, for the GERD claim, the Board has found that new and material evidence has been received, and, therefore, that claim is reopened and remanded herein for further development; although the ankle and hip claims are not yet reopened, they are also remanded herein for further development.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for service connection for a hiatal hernia and GERD; whether new and material evidence has been received sufficient to reopen a claims of entitlement to service connection for bilateral ankle conditions, and for bilateral hip conditions; entitlement to service connection for a gynecological disorder, including uterine fibroids, status post hysterectomy; entitlement to evaluations in excess of 10 percent for right and left knee disabilities; entitlement to an evaluation in excess of 30 percent for asthma; and entitlement to service connection for a thyroid condition and for tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  February 2004 and August 2004 rating decisions denied service connection for PTSD; the Veteran did not file a notice of disagreement, and the two rating decisions became final.

2.  After the issuance of the February 2004 and August 2004 rating decisions that denied service connection for PTSD, the Veteran submitted service department records that were duplicative of copies already of record, and no new and material evidence was received within one year of the August 2004 rating decision.

3.  On October 23, 2009, the Veteran filed a request to reopen her claim of entitlement to service connection for PTSD, and the RO thereafter awarded service connection for PTSD; no other communications are of record from the Veteran dated prior to October 23, 2009 relating to any psychiatric disorder.

4.  An unappealed February 2004 rating decision denied entitlement to service connection for a stomach condition; the Veteran did not file a notice of disagreement, and that decision became final.

5.  Evidence received since the February 2004 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for a hiatal hernia and GERD.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 23, 2009, for the award of service connection for PTSD have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  New and material evidence has been received sufficient to reopen the Veteran's claim for service connection for GERD, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's application to reopen his previously denied claim for service connection for GERD, the Board has reopened and remanded the claim herein for further development.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

For effective date claims, where service connection has been granted and the effective date and initial rating have been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the effective date or initial rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial. See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran has not identified any outstanding records relating to her claim for an earlier effective date.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

A.  Effective Date

38 U.S.C.A. § 5110(a) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  See also Sears v. Principi, 16 Vet. App. 244 (2002). Similarly, 38 C.F.R. § 3.400(b)(2) provides that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  Likewise, with regard to applications to reopen finally disallowed claims, 38 C.F.R. § 3.400(q)(2) provides that the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.

"Any communication or action indicating an intent to apply for one or more benefits under the laws administered by [VA] ... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2014).  "The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).

A January 2010 rating decision granted entitlement to service connection for a PTSD, effective October 23, 2009.  The Veteran claims entitlement to an earlier effective date for the award of service connection.

The Veteran essentially testified at the Board hearing that she had previously filed her claim in January 2003, and that the February 2004 and August 2004 rating decisions should have granted the claim.

The Board acknowledges that the Veteran filed a January 2003 claim for service connection for a psychiatric condition, which was denied by February 2004 and August 2004 rating decisions.  However, the Veteran did not file a notice of disagreement, and new and material evidence was not received within one year of the August 2004 rating decision; therefore, the 2004 rating decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b) (2014).  Although the Board acknowledges that the Veteran submitted service department records in November 2009 in support of her request to reopen her claim, these records were duplicates of her service treatment records and service personnel records already associated with the claims file at the time of the 2004 rating decisions.  See 38 C.F.R. § 3.156(c) (2014) (providing for reconsideration of an otherwise final rating decision when after the rating decision was issued, relevant service department records are newly associated with the claims file that were not previously of record).

The Board emphasizes that the earliest correspondence from the Veteran in the claims file relating to any psychiatric condition dated after the February 2004 rating decision is her request to reopen the claim, which bears a stamped date received of October 23, 2009.  Likewise, the earliest correspondence from the Veteran dated after the August 2004 rating decision is the same request to reopen the claim dated October 23, 2009.  In fact, the only correspondence received whatsoever from the Veteran after the 2004 rating decisions are a September 2006 form relating to the status of her dependents, then a June 2009 FOIA request, and then the October 23, 2009 request to reopen her claim for PTSD.

Subsequently, a January 2010 rating decision granted her claim for service connection for PTSD and assigned an effective date of October 23, 2009.  The Veteran filed a May 2010 notice of disagreement, and later a January 2013 Form 9 substantive appeal to the Board with regard to the effective date.

As noted above, 38 C.F.R. § 3.400(q)(2) provides that for requests to reopen claims, the effective date of an award of service connection will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  In other words, the earliest date for which service connection may be awarded with regard to the Veteran's request to reopen her claim for PTSD is the date her request to reopen the claim was received - October 23, 2009.  The Board adds that the existence of medical records or evidence, alone, cannot be construed as an informal claim or request to reopen the claim.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006); cf. 38 C.F.R. § 3.157 (2014).

Therefore, in light of all of the above, the Board concludes that the earliest possible effective date of service connection for the Veteran's PTSD is October 23, 2009, the current effective date, and that the preponderance of the evidence is therefore against the award of an effective date priorto.

B.  GERD

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a hiatal hernia and GERD.  After a review of the evidence of record and as discussed in greater detail below, the Board finds that new and material evidence has been received, and, therefore, the claim is reopened.

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014).  According to the Court of Appeals for Veterans Claims, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

By way of background, a February 2004 rating decision denied the Veteran's original claim for service connection for a stomach condition, and the Board notes this was based in part on a January 2004 VA examination showing no diagnosis (albeit the Board acknowledges that private treatment records dated years before the Veteran filed her claim showed diagnosed GERD).  The Veteran did not file a notice of disagreement.  Therefore, the February 2004 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).

In November 2009, the Veteran filed an application to reopen the claim, which was denied by way of a January 2010 rating decision.  The Veteran timely filed a May 2010 notice of disagreement, and later a January 2013 substantive appeal after the issuance of the November 2012 statement of the case (SOC).

Since the February 2004 rating decision, evidence associated with the claims file includes, but is not limited to, recent VA treatment records showing treatment for a diagnosed GERD.  See, e.g., September 2010 and April 2009 VA treatment records.  Also, an October 2005 VA treatment record reflects that an upper GI revealed a small hiatal hernia and GERD.  Because this new evidence indicates that the Veteran has a current disability, GERD, the Board finds that it constitutes "material" evidence.  Therefore, the Board finds that new and material evidence has been received and, the claim will be reopened.

At this point, however, the Board will not adjudicate the reopened claim, as further development is necessary, as explained in the remand section below.


ORDER

Entitlement to an effective date prior to October 23, 2009, for the award of service connection for PTSD is denied.

As new and material evidence has been received regarding the claim of service connection for a hiatal hernia and GERD, the claim is reopened; to that extent only, the appeal is granted.


REMAND

A.  Hiatal Hernia and GERD

The Veteran claims entitlement to service connection for a hiatal hernia and GERD.  The Veteran testified that her stomach condition began in service, and that she was treated for it in service.  In the alternative, she alleges that it is due to pain medication, including Motrin, she has taken for her service-connected knee disabilities.

With regard to the Veteran's service treatment records, an August 1982 treatment record reflects the Veteran reported an upset stomach, and gastritis was diagnosed.  An August 1982 dental record notes that she reported a queasy stomach the past few days, and that "someone suggested to her she 'might' have an ulcer - no follow up was done." A June 1983 record reflects she reported a burning sensation in her stomach, nausea, and vomiting, and a stomach flu was diagnosed.  A July 1983 record reflects she complained of nausea, vomiting, diarrhea, and cold chills for two weeks, and that gastritis was diagnosed.  On her August 1983 separation report of medical history, she checked the box indicating that she had experienced stomach, liver, or intestinal trouble.  The Board also acknowledges that May 1981 records reflect she complained of nausea, but tested positive for pregnancy.  

Post-service, a June 1994 private treatment record from Boston Medical Center reflects she reported experiencing nausea and vomiting.  Records dated from April 1998 to November 1999 (facility unclear) reflect treatment for diagnosed GERD.  An October 2005 VA treatment record reflects that an upper GI revealed a small hiatal hernia with GERD.  More recent VA treatment records likewise reflect treatment for GERD.  See, e.g., September 2010 VA treatment record.  

As explained above, the Veteran was afforded a VA examination in connection with her previously denied claim in January 2004, which examiner did not diagnose any current condition (despite her complaints and history).  Recent VA treatment records, however, reflect that the Veteran has been followed for GERD.  Also, as shown above, the Veteran reported stomach trouble several times in service.  Based thereon, the Board finds that this matter should be remanded to afford the Veteran a new VA examination relating to her claim.  The examiner should address both direct service connection for a hiatal hernia and for GERD, as well as the Veteran's assertion that her hiatal hernia and GERD were caused or aggravated by the medication including Motrin that she takes for her service-connected right knee disabilities.  

In addition, the Veteran indicated at the Board hearing that she received treatment in the late 1980s at the "Roxbury Group."  None of these records, however, have been associated with the claims file.  Therefore, on remand, the Veteran should be asked to clarify the facility name and address where she received treatment in the late 1980s, and the approximate dates of such treatment, so that these records may be obtained.

B.  Ankles

The Veteran has also filed an application to reopen her previously denied claim of entitlement to service connection for a bilateral ankle condition.  The Veteran testified she believes her ankle conditions are due to long marches and running in service.  She also testified that she believes they are secondary to her service-connected knees.  See also Dr. S.M. letter, October 2013. 

By way of background, the Veteran's service treatment records include an October 1980 treatment record reflecting diagnosed right ankle pain.  Post-service, a July 1999 record from Harvard Community Health Plan reflects she complained of ankle swelling.  The April 2004 VA examination report, however, reflects no diagnosis was recorded, albeit x-rays were not available for review, although the examiner did opine that the Veteran's ankle pain is due to her abnormal gait that is somewhat related to her knee difficulties causing probable ankle sprains.

An August 2004 rating decision denied her previously filed claim for service connection based on the lack of a current disability diagnosis.  Since the August 2004 rating decision, new evidence associated with the claims file includes VA treatment records dated through March 2013, which reflect complaints of ankle pain and swelling, but still no diagnosed ankle condition.  

Also, newly associated with the claims file after the August 2004 rating decision is an October 2013 letter from Dr. S.M. in which she reported that the Veteran is her patient at Tufts Medical Center, and that Dr. S.M. opined that the Veteran's "chronic ankle pain" is largely related to her knees.  None of the Veteran's treatment records from Dr. S.M. of Tufts Medical Center, however, have been associated with the claims file.  The Board is cognizant that pain alone, without an underlying diagnosed condition, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Nonetheless, it appears that there may be relevant treatment records outstanding.  Therefore, this matter should be remanded to obtain any outstanding, relevant treatment records from Dr. S.M. of Tufts Medical Center relating to the Veteran's ankle claims.

C.  Hips

The Veteran has also filed an application to reopen her previously denied claim of entitlement to service connection for a bilateral hip condition.  She testified that she believes her hip conditions are also secondary to her service-connected knee disabilities.  

By way of background, an August 2004 rating decision denied her previously filed claim for service connection for a bilateral hip condition based on the lack of a current disability diagnosis.  The Board acknowledges that the evidence of record at the time of the August 2004 rating decision included records from the Boston Medical Center dated in October 1998 showing a left hip x-ray was normal, and dated in November 1998 reflecting she complained of bilateral hip pain for many years.  Also, an April 2004 VA examination report reflects no diagnosed disability, although the VA examiner did note that the Veteran's hip pain is due to her abnormal gait that is somewhat related to her knee difficulties causing probable hip sprains.

Since the August 2004 rating decision, newly associated VA treatment records do not reflect any treatment for any hip condition.  Also, newly associated records from the Boston Medical Center include a January 2004 x-ray report that reflects the x-rays were taken due to complaints of pain (albeit such pain may have referenced her fibroid condition and related pelvic pain treatment, albeit not entirely clear), but no hip abnormality was found.

As discussed above regarding her other claims, however, there appear to be outstanding private treatment records from Tufts Medical Center.  Therefore, the Board will also remand this matter to obtain the Veteran's private treatment records, which could potentially have evidence of treatment for a hip condition.

D.  Uterine Fibroids

The Veteran also claims that she had uterine fibroids that resulted in a total hysterectomy in August 2003 at the Boston Medical Center due to having incurred sexually transmitted diseases in service (apparently also having been incurred after her alleged rape by a fellow soldier), or due to her diagnosed dysplasia in service.  See Hearing Transcript; see also Stressor Statement, March 2004. 

By way of background, with regard to the Veteran's service treatment records, an August 1980 record reflects diagnosed vulvitis, and June 1982 and December 1982 records reflect diagnosed vaginitis.  A June 1982 gynecological record notes that her April 1982 pap smear report revealed abnormal cells consistent with mild dysplasia, albeit repeats were performed in June 1982 and December 1982 and no abnormality was noted.  She reported on her August 1983 separation report of medical history that she had experienced a change in her menstrual pattern.

The Veteran testified that she experienced heavy bleeding since service and a lot of pain.

Post-service, a February 1996 record from Harvard Community Health Plan reflects she reported heavy menses.  A November 1995 record reflects she had a tubal block performed.  A June 2001 Boston Medical Center record reflects a pelvic transvaginal ultrasound based on complaints of uterine bleeding was performed and an impression of intramural fibroids.  A December 2002 VA treatment record notes the Veteran had a past history of a myomectomy for uterine fibroids in July 2001, a tubal ligation in 1995, and a history of endometriosis and heavy bleeding.  An April 2003 Boston Medical pap smear was negative for malignancy.  An August 2003 operative report reflects that a total abdominal hysterectomy and lysis of adhesions (of the fallopian tube to the right and left ovaries) was performed.  The report noted that evidence of a previous tubal ligation was visualized.  

The Veteran testified that she was currently being treated at Tufts Medical Center.  None of these records, however, have been associated with the claims file.  Therefore, this matter should be remanded to obtain any outstanding treatment records from Tufts Medical Center.

None of the Veteran's treatment records relating to her 2001 myomectomy are of record.  Therefore, on remand, the Veteran should be asked to identify all sources of non-VA treatment since service so that any outstanding treatment records, including relating to the 2001 myomectomy, may be associated with the claims file.

In addition, the Veteran was not provided with a VA examination relating to her claim.  In light of the above discussed service treatment records, the Board finds that on remand, she should be afforded a VA examination to address the nature and etiology of her gynecological disorder.

E.  Knees

The Veteran's left and right knee disabilities are each assigned 10 percent disability ratings under Diagnostic Code 5260, effective January 7, 2003.  See 38 C.F.R. § 4.71a (2014).  The Veteran seeks increased ratings.

The Veteran was last afforded a VA examination in January 2010 relating to her knees.  At the Board hearing, she testified that her disabilities had worsened.  Therefore, these matters should be remanded to afford the Veteran a new VA examination to address the current severity of her knee disabilities.

F.  Asthma

The Veteran's asthma is currently assigned a 30 percent disability rating under Diagnostic Code 6602, effective December 9, 1997.  See 38 C.F.R. § 4.71a (2014).  The Veteran seeks an increased rating.

The Veteran was last afforded a VA examination in January 2010 relating to her asthma.  At the Board hearing, she testified that her disability had worsened.  Therefore, this matter should be remanded to afford the Veteran a new VA examination to address the current severity of her asthma.

Also, the Veteran testified that she was treated a year prior at Massachusetts General, and two years prior at "West Roxbury."  On remand, any outstanding, relevant records of treatment from these facilities should also be obtained.

G.  Vocational rehabilitation records

The claims folder indicates that the Veteran applied for VA Vocational Rehabilitation benefits and was to be scheduled for an examination in 1990.  Enrollment in VA Vocational Rehabilitation and Employment Services may result in the creation of records relevant to Compensation claims.  Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible.  38 C.F.R. §§ 21.40, 21.50-53.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include obtaining records in the custody of a Federal department or agency. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

H.  Thyroid and Tinnitus

The Veteran also claims entitlement to service connection for a thyroid condition and for tinnitus.  A June 2012 rating decision denied the claims.  In April 2013, the Veteran filed a notice of disagreement, but no statement of the case (SOC) has yet been issued.  Therefore, this matter should be remanded so that the Veteran may be provided with a SOC relating to her thyroid and tinnitus claims.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  These issues should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold v. Brown, 9 Vet. App. 124, 130 (1996). 

Accordingly, the case is remanded for the following action:

1.  Obtain any outstanding VA treatment records relating to the Veteran's claims.  

2.  Ask the Veteran to clarify the name of the facility referred to as "West Roxbury" where she received treatment in the late 1980s for her GERD as well as recent treatment for her asthma, and associate any outstanding treatment records with the claims file.

Also request that she provide or authorize the release of any outstanding records from Massachusetts General relating to treatment for her asthma. 

If any requested records are found to be unavailable, the Veteran should be notified of such.

3.  Associate with the claims file copies of any outstanding treatment records from Dr. S.M. and Tufts Medical Center relating to the Veteran's ankles, knees, and hips.  

Also request copies of any records from the Tufts Medical Center relating to the Veteran's gynecological condition.

If any requested records are found to be unavailable, the Veteran should be notified of such.

4.  Ask the Veteran to identify all post-service non-VA treatment for her uterine condition, including for a 2001 myomectomy, and ask that she complete any requisite Forms 21-4142.

If any requested records are found to be unavailable, she should be notified of such.

5.  Obtain the Veteran's VA Vocational Rehabilitation folder or the contents thereof and associate them with the electronic claims folder.  

6.  After the above development in paragraphs (1), (3), (4), and (5) has been completed, schedule the Veteran for a new VA examination to address whether it is "at least as likely as not" (50-50 probability) that the Veteran's history of uterine fibroids resulting in a total hysterectomy and lysis in August 2003 had its onset in service, or is otherwise directly related to her active service, including her history of vaginitis, vulvitis, and dysplasia in service. The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

7.  After all of the above development in paragraphs (1) and (3) has been completed, schedule a new VA examination to address the current severity of the Veteran's service-connected knee disabilities.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, including x-rays, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

The examiner should comment as to whether the Veteran's knees exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability.  If so, the examiner should note the additional functional limitation, if any, resulting therefrom, which, to the extent feasible, should be expressed in terms of additional degrees of limitation of motion.  If such is not feasible, the examiner should explain why.  

Also, if flare-ups are noted, the examiner should note any additional functional limitation resulting from flare-ups, which, to the extent feasible, should be expressed in terms of additional degrees of limitation of motion.

8.  After all of the above development in paragraphs (1), and (2) has been completed, schedule a new VA examination to address the current severity of the Veteran's service-connected asthma.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

9.  After steps (1), (2) and (5) are complete, schedule the Veteran for a VA examination concerning her claim for a stomach disability, including GERD and a hiatal hernia.  The examiner should review the claims folder and indicate that such was accomplished in the examination report.   

The examiner is asked to opine:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current gastrointestinal disability, including GERD and a hiatal hernia, is related to service.  The examiner's attention is directed to service treatment records reflecting gastrointestinal complaints as well as an October 2005 VA treatment record which reflects that an upper GI revealed a small hiatal hernia with GERD and more recent VA treatment records which likewise reflect treatment for GERD.  See, e.g., September 2010 VA treatment record.

b.  Whether it is at least as likely as not that the current gastrointestinal disorder is due to or caused by the service-connected knee disorders including as a result of the medication taken therefore.

c.  Whether it is at least as likely as not that the current gastrointestinal disorder is aggravated (worsened) beyond the natural progress by the service-connected knee disorders including as a result of medication taken therefore.   

The examiner is asked to provide a complete rationale for the opinion.  

10.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

11.  Issue the Veteran an SOC with regard to the issues of entitlement to service connection for a thyroid condition and for tinnitus.  See Notice of Disagreement, April 2013.  These matters should thereafter be returned to the Board only if perfected by the filing of a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


